was continued until Wednesday next the Fifth Ins* at Ten o Clock
And Continued untill Monday the Tenth Ins* at Ten o Clock A: M: And opened accordingly and adjourn’d untill to morrow at Ten o Clock A: M. And opened, The Libel was read and Plea. James Haydon, and Ebenr Allen was sworn. And after Sundry Debates the Court was Adjourned untill further notice. The Decree was Lodg’d in the Registers Office the Fifth day of March A. D. 1752 by his Honr the Deputy Judge whereupon Moses Levy and Isakar Polock the Respondents moved for an appeal from this Court to the High Court of Admiralty in Great Britain, which was granted by his Honr the Judge, The sa Levy, and Polock conforming themselves to the direction of the Law in that case provided.
February 18th 1752
Court of vice Admiralty Having heard and fully consider’d the aforegoing Libel with the Plea of the sa Isachar Polock and Moses Levy, together with the Alleagations and proofs of both Parties, it Appears to me próv’d that at the time the sa Isaac Hoxie left the sa Sloop good Intent, he had the offer of being preferr’d to be master of another Vessel, in Consideration whereof the said Owners of sa Sloop did consent, that if another male could be procur’d, he the sa Hoxie Should be discharged, and it Appears likewise that another male was procur’d without causing any delay to the sa Sloop good Intent, Wherefore I Conceive that he the sa Isaac Hoxie is Entitled to his Wages due on board sa Sloop. I therefore Decree that the sa Isaac Hoxie have and Recover of the sa Moses Levy and Issachar Lolock the Sum of Ten Pounds in Bills of Credit of the old Tenour. and cost of Court.
S. Wickham D: Judge